Case 2:18-cv-01608-MWF-MRW Document 72 Filed 03/04/21 Page 1 of 2 Page ID #:1032



    1
    2                                                                      JS-6
    3
    4
    5
    6
    7
    8
    9                                  UNITED STATES DISTRICT COURT
   10                                CENTRAL DISTRICT OF CALIFORNIA
   11    VICTORIA E. LUCAS, on behalf of            Case No. 2:18-cv-1608- MWF (MRXx)
   12    herself all others similarly situated,
                                                    Assigned to Hon. Michael W. Fitzgerald
   13                           Plaintiffs,
                  v.                                 ORDER GRANTING JOINT
   14                                                STIPULATION FOR DISMISSAL
                                                     WITH PREJUDICE
   15    MICHAEL KORS (USA), INC., a
         Delaware corporation; DECTON               Complaint Filed: December 26, 2017
   16    INC., a California corporation;
         DECTON STAFFING SERVICES, a
   17    business entity form unknown and
         DOES 1 through 100, Inclusive,
   18
                                Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                       ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
        Error! Unknown document property name.
Case 2:18-cv-01608-MWF-MRW Document 72 Filed 03/04/21 Page 2 of 2 Page ID #:1033



    1            Pursuant to the Parties’1 Joint Stipulation for Dismissal of Entire Action
    2   With Prejudice, it is hereby ordered that Plaintiff’s individual claims set forth in
    3   this action be dismissed, with prejudice, and that her putative class claims be
    4   dismissed without prejudice, thereby disposing of this action in its entirety.
    5            Each side shall bear their own fees and costs.
    6
    7            IT IS SO ORDERED.
    8
    9   Dated: March 4, 2021
   10                                            _______________________________________
   11                                            Hon. Michael W. Fitzgerald, Judge of the United
   12                                            States District Court for the Central District of
   13                                            California
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
        1
   26     Victoria Lucas (“Plaintiff”), Michael Kors (USA), Inc., Decton, Inc., Total
        Placement Solutions, LLC dba Decton LI (erroneously sued as Decton Staffing
   27   Services) (collectively, “Defendants”) (Plaintiff and Defendants are referred to as
   28   the Parties).
                                                         1
                       ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
        Error! Unknown document property name.
